DE HAVEN, District Judge.
The evidence in this case shows that the libelant, on or about the 11th day of May, 1895, signed shipping articles by which he agreed to go as a seaman on board the bark Retriever, on a voyage from San Francisco to Port Hadlock and return. In pursuance of this agreement, the libelant: proceeded on the bark to Port Hadlock, and there left the vessel. In my opinion, the evidence shows that he was justified.in leaving. The evidence also shows that the libelant has not been paid the wages earned by Mm. The libel will, however, have to be dismissed, as there is a fatal variance between the case proven and the cause of action alleged in the libel. The cause of action set forth in the libel is fox* a tort in the nature of false imprisonment, and not upon the contract established by the evidence. libel dismissed, the respondent to recover costs.